Case: 17-60643      Document: 00514523493         Page: 1    Date Filed: 06/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 17-60643
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                         June 21, 2018
                                                                          Lyle W. Cayce
GEORGE WILLIAM WHEELER,                                                        Clerk


                                                 Petitioner-Appellant

v.

MARCUS MARTIN, Warden, Federal Correctional Institution Yazoo City,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:17-CV-498


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Petitioner-Appellant George William Wheeler, federal prisoner # 27644-
001, appeals the dismissal of his 28 U.S.C. § 2241 habeas application
challenging his conviction in the Northern District of Alabama for conspiracy
to possess five kilograms of cocaine with intent to distribute. Wheeler argues
that the district court erred in dismissing his § 2241 petition because the
Alabama district court failed to address many of the claims raised in his 28


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60643     Document: 00514523493      Page: 2   Date Filed: 06/21/2018


                                  No. 17-60643

U.S.C. § 2255 motion and erred by not holding an evidentiary hearing.
Wheeler also raises claims of prosecutorial misconduct, ineffective assistance
of counsel, and confrontation right violations.
      A prisoner challenging the validity of his conviction ordinarily must do
so under § 2255 and may proceed under § 2241 only if he shows that his § 2255
remedy was inadequate or ineffective. Tolliver v. Dobre, 211 F.3d 876, 877 (5th
Cir. 2000). To do so, he must raise a claim “(i) that is based on a retroactively
applicable Supreme Court decision which establishes that the petitioner may
have been convicted of a nonexistent offense and (ii) that was foreclosed by
circuit law at the time when the claim should have been raised in the
petitioner’s trial, appeal, or first § 2255 motion.” Reyes-Requena v. United
States, 243 F.3d 893, 904 (5th Cir. 2001). Because Wheeler neither cites a
retroactively applicable Supreme Court decision in support of his claims nor
argues that they were foreclosed by circuit law at the time of his trial, appeal,
or § 2255 motion, the district court did not err in dismissing his § 2241 petition.
See id.; § 2255(e).
      AFFIRMED.




                                        2